Citation Nr: 1202967	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-27 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for VA benefits' purposes. 




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty during World War II, from September 1942 to October 1945.  He died in September 1988.  The Appellant is requesting recognition as his lawful surviving spouse for VA benefits' purposes.  She appealed to the Board of Veterans' Appeals (Board) from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) denying her this standing. 

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  Since, however, there was an outstanding hearing request, the Board remanded this case in April 2011 to schedule a hearing before a Veterans Law Judge (VLJ).  The RO resultantly sent the appellant letters on August 25, 2011 and September 9, 2011 indicating her hearing before the Board was scheduled for September 23, 2011.  She failed to appear for her hearing, however, and she has not offered any explanation or reason as good cause for failing to show for her hearing or requested to reschedule her hearing.  So the Board deems her hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The Veteran and the appellant divorced in March 1972, and he died in September 1988.



CONCLUSION OF LAW

The criteria are not met to recognize the Appellant as the Veteran's surviving spouse for the purpose of receiving VA benefits.  38 U.S.C.A. §§ 101(3) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this particular case at hand, however, the matter of the Appellant's legal status as a surviving spouse for purposes of receiving VA benefits is determined by application of law, without substantial need for thorough and comprehensive factual inquiry.  And where a claim may be resolved on the governing law, and not with regard to factual background, the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002).  See also VAOPGCPREC 2-2004 (2004) (indicating VCAA notice and assistance is not required where evidence could not establish entitlement to the benefit claimed).

Governing Statutes, Regulations and Analysis

VA death benefits, including Dependency and Indemnity Compensation (DIC) and death pension, are payable to a Veteran's surviving spouse.  38 U.S.C.A. §§1310, 1541.

For the purpose of administering Veterans' benefits, the term "surviving spouse" of a Veteran means a person of the opposite sex who was the spouse of the Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The requirement of continuous cohabitation to be considered a surviving spouse, from the date of marriage to the date of death of the Veteran, will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  The burden of proof is upon the appellant to establish her status as the surviving spouse of the Veteran with respect to claims for DIC and other death benefits.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).  This may be accomplished in several manners, including but not limited to utilization of relevant public records such as a marriage certificate.  See 38 C.F.R. § 3.205(a).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information to establish the criteria for continuous cohabitation.  38 C.F.R. § 3.53(b).

In December 2006, approximately 18 years following the Veteran's death, the Appellant filed a DIC Application (VA Form 21-534a), claiming entitlement to benefits as his lawful surviving spouse.  She acknowledged, however, that she had not lived continuously with him from the date of their marriage to the date of his death.  As explanation, she cited that he was an alcoholic, also explaining that he had left a pot on the stove after an alcohol binge and burned down their house.  The next day she filed for divorce.

Along with her application for benefits, the appellant submitted a copy of the Final Judgment for Divorce awarded to her by the Circuit Court of the Seventeenth Judicial Circuit in Broward County, Florida, effectively terminating her marital relationship with the Veteran. 

Given that the Board has before it incontrovertible evidence of the divorce between the parties, the Appellant's status as a lawful surviving spouse is no longer in question, as she obviously was no longer married to the Veteran after March 1972.  Once divorced from the Veteran, the Appellant's status as his spouse was terminated, and effectively as a consequence there is no basis to establish her basic eligibility for VA death benefits.

When, as here, the disposition of a claim is based on the applicable law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law - analogous to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief may be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   


ORDER

The claim for basic eligibility to receive DIC as a surviving spouse is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


